Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the amendment filed on 11/12/21. As directed by the amendment, claim 1 has been amended, claims 2-3 and 6-7 have been canceled, and no claims have been added. Therefore, claims
Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-3 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the limitation “An inhalator device comprising an inhalator component detachably coupled to an inhalator part, for intermittent formation, synchronous with inhalation or drawing, of at least one of a vapor air mixture or a condensation aerosol, comprising:” (ln. 1-3) is unclear as to whether the second “comprising” is referring to the inhalator device, the inhalator component, or the inhalator part. For the purposes of examination, the term “comprising” will be interpreted as referring to the overall inhalator device. A suggestion for correction is --An inhalator 
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6.	Claims 1-3 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cross (2005/0268911) in view of Nichols et al (2004/0025865).
Regarding claim 1, Cross discloses an inhalator device (Cross, Fig. 13, aerosol delivery device 100), comprising an inhalator component detachably coupled to an 
Cross does not disclose that the liquid material is housed in a liquid container.
However, Nichols teaches an aerosol generator for drug formulation (Fig. 3, aerosol generator 100) comprising an inhalator component detachably coupled to an inhalator part (Fig. 3, fluid delivery assembly 110 is an “inhalator component” that is detachably coupled to the drive assembly 112, which forms an “inhalator part.” See [0035]). Nichols additionally teaches that the inhalator component has an electric heating element for evaporating a portion of a liquid material housed in a liquid container (Fig. 3, delivery assembly 110 has a liquid reservoir 106 and a heater 130. See [0032]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the inhalator component of Cross to have a liquid material housed in a liquid container as taught by Nichols, as such a modification is the simple substitution of one known liquid carrier device in an inhalator (i.e. the liquid container of Nichols) for another known liquid carrier device in an inhalator (i.e. the metal foils holding liquid solution of Cross) to obtain the predictable result of providing an inhalator with the necessary drug solution to be vaporized or aerosolized for delivery to a patient. 
Regarding claim 2, the modified device of Cross has the flow sensor as upstream of the electric heating element with respect to airflow through the device (Cross, Fig. 13, depicts the breath sensor 134 as located upstream of the metal heating foils 136).

Regarding claim 6, the modified device of Cross has the integrated circuit as a microprocessor (Cross, Fig. 13, microcontroller 152).
Regarding claim 7, the modified device of Cross has a further control operation of the integrated circuit relates to a user interface (Cross, Fig. 13, LCD display user interface interacts with the microcontroller 152).
Response to Arguments
6.	Applicant’s arguments filed on 11/12/21 on Page 5 with respect to the drawing objections and regarding the drawings depicting the feature “flow sensor comprising two thermistors” have been considered and are persuasive. A first thermistor is depicted as “thermistor 100” (see, e.g. 100), while a second thermistor is depicted at sensor 99 (Fig. 8). The applicant’s specification ([0157]-[0159]) states that the sensor 99 can comprise a thermistor.
7.	Applicant’s arguments filed on 11/12/21 on Page 6-7 with respect to claim 1 and regarding the USC 112(b) rejection have been considered, and the applicant’s amendment have corrected the issue. However, a new minor issue exists related to the clarity of the term “comprises” (claim 1, ln. 3) as disclosed above in this office action.
8.	Applicant’s arguments filed on 11/12/21 on Page 9 with respect to claim 1 and regarding Cross not disclose that the microcontroller switches back to a deactivated state when a cartridge is removed from the inhaler have been considered, but are not persuasive. The applicant’s claims do not currently require the limitation of the 
9.	Applicant’s arguments filed on 11/12/21 with respect to claim 1 and regarding Cross not disclosing a liquid housed in a liquid container have been considered, but are moot in view of the new grounds of rejection presented in this office action. The newly applied reference of Nichols teaches the use of a liquid container housing a liquid in an inhalator component that is removable from an inhalator part in an inhaler device.
Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785